Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a sintered cutting tool including cubic boron nitride and a binder phase including a Al compound where the AL compound has a particle size equal to or less than 300nm with SN/SO content ratio of 1.1 to 5.
JP 2000247746 teaches a sintered cubic boron nitride cutting tool including AlN and Al2O3 in the binder however fails to teach a particle size equal to or less than 300nm with SN/SO content ratio of 1.1 to 5.
Yano et al (20180257995; 10,584,069) teach a sintered cubic boron nitride tool including TiB2 with a long axis of 150nm.
Yano et al (20210001411) teaches a sintered cubic boron nitride tool including WSi2 having an average particle size of 10-200nm.
Yumoto et al (20170101346; 10,202,309) teach a sintered cubic boron nitride tool having Al2O3 dispersed in the grain boundary of a particle size of 10-100nm however fails to teach or fairly suggest a SN/SO content ratio of 1.1 to 5.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
05/19/2021